Judgment, Supreme Court, New York County (James A. Yates, J.), rendered September 9, 2003, convicting defendant, after a jury trial, of two counts of robbery in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 11 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning credibility and identification. The People’s case included identification testimony from three witnesses, as well as evidence that defendant’s car was used in the crime.
We have considered and rejected the claims contained in defendant’s pro se supplemental brief. Concur—Mazzarelli, J.P., Marlow, Nardelli, Gonzalez and McGuire, JJ.